Citation Nr: 1008911	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  97-27 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an abdominal 
disorder.

2.  Entitlement to an extraschedular evaluation for service-
connected low back strain with degenerative changes, 
currently evaluated as 40 percent disabling. 

3.  Entitlement to vocational rehabilitation benefits under 
chapter 31, title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1988 to August 
1995.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from October 1996 and November 2008 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In an October 1996 rating decision, the RO denied service 
connection for abdominal pain, and granted service connection 
for a low back condition and assigned a 0 percent (non-
compensable) evaluation effective September 17, 1996.  The 
appellant's claims file was transferred to the RO in Wichita, 
Kansas.  In a September 1998 rating decision, the RO in 
Wichita, Kansas granted an increased 10 percent evaluation 
for a low back condition effective September 17, 1996.  In an 
October 2001 rating decision, the RO granted an increased 20 
percent evaluation for low back strain with degenerative 
changes effective September 17, 1996.  

The appellant testified during a video conference hearing 
before the undersigned Veterans Law Judge in February 2003.  
Thereafter, the Board issued a decision in June 2003 which 
(1) denied the appellant's claim of entitlement to service 
connection for an abdominal disorder, (2) granted a schedular 
increase from 20 percent to 40 percent for the appellant's 
service-connected low back disorder and (3) denied the 
appellant an extraschedular disability rating for his 
service-connected low back disorder pursuant to the 
provisions of 38 C.F.R. § 3.321 (b)(1).

The appellant appealed the Board's June 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC).  In a January 2007 memorandum decision, the Court 
affirmed in part and vacated in part the Board's June 2003 
decision.  

In light of the January 2007 CAVC memorandum decision and the 
instructions set forth therein, the Board remanded the case 
to the RO for further development in May 2008.  

A November 2008 decision terminated the Veteran's vocational 
rehabilitation benefits and the Veteran filed a timely appeal 
to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant entered a new substantive appeal, VA Form 9, 
dated February 2009, indicating that he wanted to be 
scheduled for a Board hearing in Washington, D.C.  The 
appellant was scheduled for a Board hearing before a Veterans 
Law Judge in Washington D.C. to be held on November 9, 2009.  

In an August 2009 letter, the appellant requested that he be 
rescheduled for a video conference hearing in lieu of a Board 
hearing in Washington, D.C., indicating that he could not 
travel to Washington, D.C. due to financial constraints.  The 
appellant has shown good cause for his request.  As such, the 
appeal must be returned to the RO for appropriate action as 
provided for under 38 C.F.R. § 20.704(c) (2009).

In view of the recent developments, this case is REMANDED to 
the RO for the following: 

The RO should schedule the appellant for 
a video conference hearing before a 
Veterans Law Judge of the Board as soon 
as it may be feasible.  The RO should 
send notice of the scheduled hearing to 
the appellant and his representative, a 
copy of which should be associated with 
the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
